
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1609
		IN THE HOUSE OF REPRESENTATIVES
		
			August 10, 2010
			Mr. Sestak (for
			 himself, Mr. Duncan,
			 Mrs. McCarthy of New York, and
			 Mr. Perriello) submitted the following
			 resolution; which was referred to the Committee on Education and
			 Labor
		
		RESOLUTION
		Recognizing the 20th anniversary of the
		  enactment of the Jeanne Clery Disclosure of Campus Security Policy and Campus
		  Crime Statistics Act.
	
	
		Whereas, on November 8, 1990, President George H.W. Bush
			 signed into law the Crime Awareness and Campus Security Act of 1990, also known
			 as the Jeanne Clery Act, as Title II of Public Law 101–542;
		Whereas passage of the Jeanne Clery Act came about as a
			 result of the tireless work of Connie and Howard Clery whose 19-year-old
			 daughter Jeanne had been raped and murdered on April 5, 1986, in her university
			 residence hall room by a fellow student she didn’t know;
		Whereas after Jeanne’s murder, Connie and Howard Clery
			 discovered a history of violent crime on their daughter’s campus of which
			 students generally weren’t aware, and after hearing from the victims of violent
			 campus crimes across the United States, they discovered that violence on
			 college campuses was a widespread problem and devoted the rest of their lives
			 to making campuses safer;
		Whereas in October 1987, Connie and Howard Clery cofounded
			 Security On Campus, Inc., a national nonprofit organization based in King of
			 Prussia, Pennsylvania, devoted to educating the public about campus security
			 and which continues to be the Nation's leading voice for the improvement of
			 campus safety and the rights of campus crime victims;
		Whereas when the Jeanne Clery Act took effect on September
			 1, 1991, for the first time institutions of higher education across the United
			 States began the process of consistently releasing crime statistics and
			 security policies to their current and prospective students or
			 employees;
		Whereas in 1992, the Jeanne Clery Act was amended to
			 afford victims of sexual assault with assistance from their institution and
			 fair treatment in disciplinary proceedings against their accused
			 assailants;
		Whereas, on October 7, 1998, President William J. Clinton
			 signed into law the Higher Education Amendments of 1998, Public Law 105–244,
			 which enhanced the Jeanne Clery Act’s provisions and formally renamed it the
			 Jeanne Clery Disclosure of Campus Security Policy and Campus Crime Statistics
			 Act in memory of the student who had inspired it;
		Whereas the Jeanne Clery Act has fundamentally changed the
			 dynamic of campus crime in the United States from an issue rarely discussed
			 among prospective and current students to one that can now be evaluated when
			 selecting where to go to school and how to protect themselves once they are on
			 campus;
		Whereas from 1994 to 2004, the years immediately following
			 enactment of the Jeanne Clery Act, there was a 9-percent drop in violent crime
			 and a 30-percent drop in property crime on campuses, as well as a 5-percent
			 increase in the base rate of pay for campus police according to the U.S.
			 Department of Justice’s Bureau of Justice Statistics;
		Whereas Security On Campus, Inc. has helped to advance
			 compliance with the Jeanne Clery Act by working with the U.S. Department of
			 Education to develop the plain language Handbook for Campus Crime Reporting,
			 and by working with the U.S. Department of Justice’s Office for Victims of
			 Crime to develop the Jeanne Clery Act: A Collaborative Approach to Compliance
			 training course which since 2007 has trained more than 2,000 college and
			 university personnel;
		Whereas in 2008, the Jeanne Clery Act was amended to
			 require institutions to adopt emergency response procedures that include the
			 capability to immediately notify the campus community in the event of a crisis
			 such as an active shooter situation;
		Whereas Connie Clery continues to work along with the
			 board and staff of Security On Campus, Inc., to improve campus safety in memory
			 of Jeanne Clery; and
		Whereas Howard Clery continued this work until he passed
			 away on January 1, 2008: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes that the Jeanne Clery Disclosure
			 of Campus Security Policy and Campus Crime Statistics Act has greatly
			 contributed to the improvement of safety on the campuses of colleges and
			 universities across the United States;
			(2)recognizes
			 Security On Campus, Inc., for helping to advance the purposes of the Jeanne
			 Clery Act; and
			(3)encourages
			 colleges and universities throughout the United States to provide campus safety
			 and other crime awareness and prevention programs to all students throughout
			 the year as a part of their compliance with the Jeanne Clery Act.
			
